Citation Nr: 1706636	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-18 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), to include as a consequence of exposure to asbestos or to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was remanded by the Board in March 2014 and April 2016 for additional development.  However, for the reasons discussed below, further development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its April 2016 remand, the Board observed that the nature of the Veteran's respiratory disorder may have changed during the pendency of his appeal, and determined that an addendum should be obtained to address the relationship to service of any newly diagnosed respiratory disorders.  The Board also directed that the AOJ obtain outstanding VA and private medical records.

On remand, the AOJ obtained the requested records, and obtained an addendum in September 2016.  However, for the following reasons additional medical clarification is required.

The September 2016 clinician noted diagnoses of pulmonary embolism, non-small cell lung cancer, and pneumothorax, in addition to the Veteran's previously diagnosed COPD.  The clinician noted there was no evidence to support a diagnosis of asbestosis or pneumonia in the record.  Further, bronchitis was not referenced as a diagnosed respiratory disorder.  Review of the record supports the clinician's determination regarding the absence of a diagnosis of asbestosis.  However, a January 3, 2012 cardiology diagnostic study note indicated treatment for pneumonia.  See October 25, 2013 CAPRI record on Virtual VA, pp. 261-62.  Also, a March 16, 2011 primary care note indicates the Veteran was seen for "BP and COPD."  See December 27, 2011 CAPRI record on Virtual VA, pg. 1.  Additionally, the Veteran was shown to have a diagnosis of bronchitis during the appeal period, but this diagnosis was not addressed.  See August 21, 2007 and February 27, 2008 Lufkin Outpatient Clinic follow-up appointment notes.  As these diagnoses were not addressed by the clinician, remand is appropriate for the clinician to do so.  The clinician is reminded that the requirement of a current disability is satisfied when a disability is shown at any point during the pendency of a claim, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Furthermore, although the clinician provided an opinion regarding the relationship between the Veteran's service and his lung cancer, his opinion regarding the pulmonary embolism diagnosis is unclear.  The clinician stated that "asbestosis does not cause blood clot in the lungs . . . the question is whether the Veteran ever had asbestosis to begin with."  He later explained that asbestosis referred to the "pneumoconiosis caused by the inhalation of asbestos fibers."  The question asked of the clinician was whether the circumstances of the Veteran's service, to include potential exposure to asbestos, caused any diagnosed lung condition.  Although the examiner implicitly discounted asbestos exposure as a potential etiology for the previously diagnosed pulmonary embolism, the question remains as to whether any aspect of the Veteran's service had an "as likely as not" relationship to pulmonary embolism.  Consequently, a clarifying addendum opinion is necessary as to this matter. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's respiratory disorder from September 2016 to present.  All records received should be associated with the claims file.

2.  After completing the above steps, forward the Veteran's claims file to the same VA clinician who examined the Veteran in May 2014 for another addendum.  The clinician is requested again to review the claims file, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined again.  

As detailed in the body of this remand above, the medical record contains diagnoses of pneumonia and bronchitis, as well as the recognized diagnosis of pulmonary embolism.  With respect to the Veteran's diagnosed bronchitis, bronchial pneumonia, and pulmonary embolism, the clinician is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that it was incurred in or is otherwise related to the Veteran's active service, to include his reported exposure to asbestos.  

If the clinician disputes the diagnoses of bronchitis or bronchial pneumonia at any time during the pendency of the appeal, he should provide his bases for that conclusion.  Additionally, if newly associated VA medical records warrant a revision or further comment on the previously provided opinions regarding the Veteran's COPD and lung cancer, the clinician is invited to respond accordingly.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.
Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Following completion of the foregoing, the AOJ must review the clinician's report (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Complete any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This case must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

